Cite as 2014 Ark. 269

                SUPREME COURT OF ARKANSAS
                                      No.   CV-13-873

T. RICKS, LLC; RICK ADAMS; AND                   Opinion Delivered   June 5, 2014
THE RICK AND LANAN ADAMS
LIVING TRUST                                     APPEAL FROM THE WHITE
                      APPELLANTS                 COUNTY CIRCUIT COURT
                                                 [NO. CV-2011-668-3]
V.
                                                 HONORABLE CRAIG HANNAH,
RICK KENT; BARBARA KENT; KKC,                    JUDGE
INC.; MID-STATE INVESTMENTS,
LLC; AND MID-STATE SERVICE CO.,                  APPEAL DISMISSED.
INC.
                      APPELLEES


                       JOSEPHINE LINKER HART, Associate Justice

       Appellants T.Ricks, LLC, Rick Adams, and the Rick and Lanan Adams Living Trust

(Adams) have attempted to file an interlocutory appeal from an order of the White County

Circuit Court denying their motion to remove Robert Hudgins from his court-appointed

position of “Special Receiver.” However, because the transcript in this case was not timely

filed, we dismiss this appeal.

       Adams asserts that an interlocutory appeal of the order entered on August 21, 2013,

denying his motion to remove the “Special Receiver” was proper pursuant to Rule 2(a)(7)

of the Arkansas Rules of Appellate Procedure–Civil. However, Rule 5(a) of the Arkansas

Rules of Appellate Procedure–Civil states that when “an appeal is taken from an

interlocutory order under Rule 2(a)(6) or (7), the record must be filed with the clerk of the

Supreme Court within thirty (30) days from the entry of such order.” Here the transcript
                                    Cite as 2014 Ark. 269

was not filed until October 3, 2013. Accordingly, we cannot consider Adams’s arguments

on appeal. U.S. Bank, N.A. v. Milburn, 352 Ark. 144, 100 S.W.3d 674 (2003). Timely

filing of a transcript is a jurisdictional question, and the failure to timely file deprives this

court of authority to hear the appeal. Palmer v. Evans, 256 Ark. 917, 511 S.W.2d 157

(1974).

       Appeal dismissed.

       Special Justice LINDSEY J. FAIRLEY joins in this opinion.

       HANNAH, C.J., not participating.

     Cearly Law Firm, by: Robert M. Cearly, Jr.; Hyden, Miron & Foster, PLLC, by: James
W. Hyden; and Brian G. Brooks, Attorney at Law, PLLC, by: Brian G. Brooks, for appellants.

       Dover, Dixon, Horne, PLLC, by: Thomas S. Stone and William C. Bird III, for
appellees.




                                               2